Exhibit 10.15a

Execution Copy

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

AMENDMENT NO. 1 TO LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Amendment”), dated as of December
11, 2014 (the “Amendment Effective Date”), is by and among AU SOLAR 2, LLC, a
Delaware limited liability company (the “Borrower”), each of the lenders party
thereto from time to time (the “Lenders”), ING Capital LLC, as the
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), ING Capital LLC, as
the collateral agent for the Secured Parties (in such capacity, together with
its successors in such capacity, the “Collateral Agent” and, together with the
Administrative Agent, the “Agents”), ING Capital LLC, as sole bookrunner and
sole syndication agent (the “Sole Bookrunner and Syndication Agent”), CIT
Finance LLC, as documentation agent (the “Documentation Agent”), ING Capital
LLC, CIT Finance LLC, and Goldman Sachs Lending Partners LLC, as joint lead
arrangers (the “Joint Lead Arrangers”), and Credit Agricole Corporate and
Investment Bank, as senior managing agent (the “Senior Managing Agent” and
together with the Borrower, Lenders, the Agents, the Documentation Agent, the
Sole Bookrunner and Syndication Agent and the Joint Lead Arrangers, the
“Parties”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent the Sole Bookrunner and Syndication Agent, the Documentation Agent, the
Sole Bookrunner and Syndication Agent, the Senior Managing Agent and the Joint
Lead Arrangers, are parties to that certain Loan Agreement dated as of May 23,
2014 (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Loan Agreement”) pursuant to which Lenders make loans to
Borrower to monetize the future Periodic Rent, certain Customer Payments and
certain other payments to be received by Borrower under the Master Lease and
Customer Agreements, respectively, with respect to certain Projects, on the
terms, and subject to the condition set forth in the Loan Agreement;

WHEREAS, Borrower have requested that the Lenders (i) amend the Loan Agreement
to, among other things, adjust the timing of the Interest Rate Coverage Ratio
for periods prior to the first Scheduled Payment Date, and (ii) waive the
requirement under Section 5.1(b) of the Depositary Agreement that funds in the
Collection Account be applied on Scheduled Payment Dates and allow The Bank of
New York Mellon, as depositary bank (the “Depositary”) to disburse the  Excess
Cash Flow to  the Borrower on the  date specified in the Withdrawal/Transfer
Certificate to be submitted by the Borrower to the Depositary on or about the
date hereof, subject to the conditions set forth herein; and

WHEREAS, each Lender is willing to make such amendments to the Loan Agreement
and grant such waivers and consents, in accordance with and subject to the terms
and conditions set forth herein.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Article I.

AMENDMENTS TO LOAN AGREEMENT

Section 1.01   Amendment to Section 6.1. Section 6.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“6.1 Interest Rate Coverage Ratio.  Beginning with the first Quarterly Date
after the first Scheduled Payment Date, permit the Interest Rate Coverage Ratio
as of a Quarterly Date to be less than 1.40:1.00.”

Section 1.02   Amendment to Section 6.7(e).  Section 6.7(e) of the Loan
Agreement hereby amended and restated in its entirety to read as follows:

“(e) commencing on the first Scheduled Payment Date, on the first Scheduled
Payment Date and, thereafter, on the first Scheduled Payment Date following each
Quarterly Date to the extent such Scheduled Payment Date is prior to the
eighteen (18) month anniversary of the Closing Date, and so long as (i) no
Default or Event of Default has occurred and is continuing or would be caused
thereby, (ii) the Interest Rate Coverage Ratio as of such Quarterly Date (or if
the Quarterly Date would be September 30, 2014, then as of the first Scheduled
Payment Date), or with respect to the date that is the eighteen (18) month
anniversary of the Closing Date, as of the immediately preceding Quarterly Date,
is not less than 2.50:1.00, (iii) the Net Equity of the Borrower is at least
[***]% and (iv) no Bankruptcy Event of SolarCity has occurred and is continuing,
to Member from Excess Cash Flow; and”

Article II.

WAIVER AND CONSENT

Section 2.01   Waiver and Consent. Notwithstanding the limitations in Section
5.1(b)(vii) of the Depositary Agreement, the Lenders agree to permit the
Borrower to make a Restricted Payment on the date specified in the
Withdrawal/Transfer Certificate to be submitted by the Borrower to the
Depositary on or about the date hereof; provided that the Borrower has satisfied
the conditions set forth in Section 6.7 of the Loan Agreement (taking into
account, for purposes of Section 6.7(e) of the Loan Agreement, the Interest Rate
Coverage Ratio shall be calculated as of the first Scheduled Payment Date).

Article III.

MISCELLANEOUS

Section 3.01   Amended Terms.  On and after the Amendment Effective Date, all
references to the Loan Agreement in each of the Financing Documents shall
hereafter mean the Loan Agreement as amended by this Amendment.  Except as
specifically amended or waived hereby, all the terms and conditions of the
Financing Documents are unaffected and shall continue to be in full force and
effect according to their respective terms.  The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of the Lenders, the Joint
Lead Arrangers or the Agents under the Loan Agreement or any other Financing
Document.

Section 3.02   Reaffirmation of Obligations.  Borrower hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its Obligations.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Section 3.03   Financing Document.  This Amendment shall constitute a Financing
Document under the terms of the Loan Agreement.

Section 3.04   Expenses.  The Borrower agrees to reimburse the Agents for the
Agents’ costs and out-of-pocket expenses incurred in connection with this
Amendment, including the reasonable fees, out-of-pocket expenses and
disbursements of Chadbourne & Parke LLP or any other counsel for the Agents,
subject to the provisions of Section 10.4 of the Loan Agreement.

Section 3.05   Further Assurances.  Borrower agrees to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.06   Entirety.  This Amendment and the other Financing Documents
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.

Section 3.07   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.  Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

Section 3.08   GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (NOT INCLUDING
SUCH STATE’S CONFLICT OF LAWS PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 3.09   Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.10   Waiver of Jury Trial; Consent to Jurisdiction; Service of
Process;.  The waiver of jury trial, jurisdiction, and service of process
provisions set forth in Sections 10.14 and 10.15 of the Loan Agreement are
hereby incorporated by reference, mutatis mutandis.

Section 3.11   Instruction to Agents.  By their execution and delivery of this
Amendment, the Lenders consent to the amendments in Article I and hereby
instruct the Administrative Agent and the Collateral Agent to execute this
Amendment.

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

AU SOLAR 2, LLC,

as Borrower

 

 

 

By:

 

/s/ Brad Buss

Name:

 

Brad Buss

Title:

 

Chief Financial Officer

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

ING CAPITAL LLC, as the Administrative

Agent, the Collateral Agent and a Lender

 

 

 

By:

 

/s/ Erwin Thomet

Name:

 

Erwin Thomet

Title:

 

Managing Director

 

 

 

By:

 

/s/ Thomas Cantello

Name:

 

Thomas Cantello

Title:

 

Director

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

CIT BANK, as a Lender

 

 

 

By:

 

/s/ Joseph Gyurindak

Name:

 

Joseph Gyurindak

Title:

 

Director

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

By:

 

/s/ Kostantina Kourmpetis

Name:

 

Kostantina Kourmpetis

Title:

 

Managing Director

 

 

 

By:

 

/s/ Sam Pilcer

Name:

 

Sam Pilcer

Title:

 

Managing Director

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

ATLANTIC ASSET SECURITIZATION CORP., as a Conduit Lender

 

 

 

By:

 

/s/ Kostantina Kourmpetis

Name:

 

Kostantina Kourmpetis

Title:

 

Managing Director

 

 

 

By:

 

/s/ Sam Pilcer

Name:

 

Sam Pilcer

Title:

 

Managing Director

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

By:

 

/s/ Charles D. Johnston

Name:

 

Charles D. Johnston

Title:

 

Authorized Signatory

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED

(Solely for purposes of Section 2.01)

 

THE BANK OF NEW YORK MELLON,
as Depositary

 

 

 

By:

 

/s/ Latoya S. Elvin

Name:

 

Latoya S. Elvin

Title:

 

Vice President

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

AMENDMENT NO. 1 TO LOAN AGREEMENT